DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-13 are pending in the instant application.  

Priority
This application claims priority to U.S. Provisional Application Serial No. 62/828,790 filed on April 3, 2019.
Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 11/23/2021, 07/27/2020, and 06/26/2020, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

Status of the Claims
Claims 1-13 are under examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Specifically, claim 1 contains a phrase “a first sorbent material including about 0.5 wt.% to about 25 wt.% of an ion, salt, oxide, hydroxide, or carbonate of magnesium, calcium, strontium, barium or combination or compound thereof”.  This phrase renders claim 1 indefinite because it is not clear what “about 0.5 wt.% to about 25 wt.%” is relevant to?  An ion, salt, oxide, hydroxide, or carbonate of magnesium, calcium, strontium, barium or combination or compound thereof each has its specific molecular weight, and a weight percentage (wt.%) of Mg having molecular weight of 24.3 is different from a weight percentage (wt.%) of MgCl2 having molecular weight of 95.2.  In addition, a carbonate of magnesium salt (MgCO3) is encompassed by a salt of magnesium.  Because claim 1 contains both narrowly defined species of MgCO3 and broadly defined species of magnesium salts (e.g. MgCO3, MgCl2, MgBr2, MgSO4), the metes and bounds of claim 1 are not clear.  Therefore, claim 1 is indefinite.   Claims 2-13 depending on claim 1 are rejected accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –



Claims 1-3, 7, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., Chemosphere, (2015), v.131, p.178-183. 

Applicants’ claim 1 is drawn to a method of removing perfluoroalkyl and polyfluoroalkyl substances (PFAS) from liquid or gas, the method comprising: providing a first sorbent material including about 0.5 wt.% to about 25 wt.% of an ion, salt, oxide, hydroxide, or carbonate of magnesium, calcium, strontium, barium or combination or compound thereof to thereby increase the sorbent capacity of the sorbent material to perfluoroalkyl and polyfluoroalkyl substances (PFAS) relative to sorbent material that does not include the ion, salt, oxide, hydroxide, or carbonate; and contacting the first sorbent material with a liquid or gas containing the PFAS.

Wang et al. discloses a method of removing perfluoroalkyl and polyfluoroalkyl substances (PFAS) from an aqueous solution comprising PFAS in the presence of Ca2+ ion and Mg2+ at a concentration up to 100 mM comprising a step of mixing 1g of sludge B1 (sorbent) with 50 nL of perfluoroalkyl substances of PFHxS and PFHpA mixture (5 ppb each) solution containing different cation concentration, see “2.3 Aqueous solution composition” at page 180.   The Ca2+ ion was prepared from CaCl2, and Mg2+ was prepared from MgCl2, see “2.1 Chemicals” at page 179.  The sorbent of sludge B1 was prepared through drying at 105 °C overnight and further burned in an oven under 300 °C for 1 h, see the procedure under “2.2 Sorbents” at page 179. The sorbent of sludge B1 includes carbonaceous char or activated carbon formed by burning in an oven under 300 °C for 1 h, and evidenced by the characteristics of sludge samples in Table 1, Sludge 1B, page 179.    In terms of the concentration of Ca2+ ion made from CaCl2 (Mw=110.98) having concentration up to 100 mM, the molar concentration can be converted to weight concentration: (0.1x110.98/1000)x100%=1.1098 wt%.  In terms of 2+ ion made from MgCl2 (Mw=95.21) having concentration up to 100 mM, the molar concentration can be converted to weight concentration: (0.1x95.21/1000)x100%=0.9521 wt%.  Therefore, Wang et al. anticipates Applicant’s claims 1-3, and 9-10. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Appleman et al., Water Research, (2014), v.51, p.246-255 in view of Wang et al., Chemosphere, (2015), v.131, p.178-183.  


Determination of the scope and content of the prior art (MPEP §2141.01)
Appleman et al. discloses a method of treatment of poly- and perfluoroalkyl substances in 18 raw drinking water sources and 2 treated wastewater effluents for the attenuation of PFASs.  The method applied anion exchange and granular activated carbon (GAC) treatment to remove longer-chain PFAS, see Abstract at page 246.     The detail analysis of the GAC treatment was disclosed in Figs. 1-2, and “3.2.5 GAC treatment” at pages 250-252.
 
Wang et al. discloses a method of removing perfluoroalkyl and polyfluoroalkyl substances (PFAS) from an aqueous solution comprising PFAS in the presence of Ca2+ ion and Mg2+ at a concentration up to 100 mM comprising a step of mixing 1g of sludge B1 (sorbent) with 50 nL of perfluoroalkyl substances of PFHxS and PFHpA mixture (5 ppb each) solution containing different cation concentration, see “2.3 Aqueous solution composition” at page 180.   The Ca2+ ion was prepared from CaCl2, and Mg2+ was prepared from MgCl2, see “2.1 Chemicals” at page 179.  The sorbent of sludge B1 was prepared through drying at 105 °C overnight and further burned in an oven under 300 °C for 1 h, see the procedure under “2.2 Sorbents” at page 179. The sorbent of sludge B1 includes carbonaceous char or activated carbon formed by burning in an oven under 300 °C for 1 h, and evidenced by the characteristics 2+ ion made from CaCl2 (Mw=110.98) having concentration up to 100 mM, the molar concentration can be converted to weight concentration of 1.1098 wt%.  In terms of the concentration of Mg2+ ion made from MgCl2 (Mw=95.21) having concentration up to 100 mM, the molar concentration can be converted to weight concentration of 0.9521 wt%.

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the instantly claimed method and the method of Appleman et al. 
is that the prior art does not teach the first sorbent material including about 0.5 wt.% to about 25 wt.% of an ion, salt, oxide, hydroxide, or carbonate of magnesium, calcium, strontium, barium or combination or compound thereof to thereby increase the sorbent capacity of the sorbent material to PFAS.  

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, instantly claimed method of claims 4 and 12-13 would have been obvious over the method disclosed by Appleman et al. because the difference is further taught by Wang et al.  which teaches divalent ions prompt stronger effects of sorbent (e.g. sludge B1) on PFAS sorption caused by the potential bridging effects, see “4. Conclusions” at page 182.  One ordinary skilled in the art would have been motivated to use a sorbent such as granular activated carbon (GAC) mixing with divalent ions (e.g. Ca2+ and Mg2+) for removing perfluoroalkyl and polyfluoroalkyl substances (PFAS) from an aqueous liquid, wherein reactivated carbon is activated carbon.

In terms of claim 5 wherein the first sorbent material is a deagglomerated activated  et al. teaches the sorbent is GAC, and Wang et al. teaches the sorbent was burned at 300 C, which teaches and/or suggests the sorbent of active carbon could be a deagglomerated activated carbon. 

In terms of claim 6 wherein further comprising providing a second sorbent material that includes one or more of carbonaceous char, activated carbon.., it would not be a inventive optimization, but a repeating step of the known procedure taught by Appleman et al. and Wang et al., because one ordinary skilled in the art would known that a repeating adsorption would cause further removal of the PFAS.

In terms of claims 7-8, using an oxide of Mg or Ca as divalent ions are suggested by Wang et al. for improving the sorbents adsorption capability of PFAS.   

In terms of claim 11, wherein the first sorbent material includes about 2 wt.% to about 8 wt.% of an ion, salt, oxide, or carbonate of magnesium, calcium, strontium, barium, or combinations or compounds thereof, because claim 11 is indefinite for failing to define the scope of the claim (see the 112(b) rejection); and because it would have been obvious over Wang et al. for improving the sorbents adsorption capability of PFAS.   
Optimization of the concentration with known mechanism is an obvious to try.  The decision In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) goes into significant detail about changes in concentration and clearly indicates that the burden is on applicant to show criticality of these changes as a result that is different in kind and not merely different in degree:
changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931, 24 USPQ 52; In re Waite et al, 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204.
However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, 25 USPQ 433 ; In re Normann et al., 32 C.C.P.A. (Patents) 1248,150 F.2d 708, 66 USPQ308; In re Irmscher, 32 C.C.P.A. (Patents) 1259,150 F.2d 705, 66 USPQ 314 . More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213 ; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11, 57 USPQ 136 ." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)"
In the absence of unexpected results, one of ordinary skill in the art at the time of the invention would have been motivated to optimize the process in view of the teachings in the combined references, and said optimization could have been accomplished by one of ordinary skill in the art through routine experimentation.  


Conclusions
Claims 1-13 are rejected.
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731